JUSTICE GREIMAN, dissenting: This matter presents the question whether McElroy’s alleged acts of insubordination, tardiness and deficient installation of computer equipment warranted his discharge by the county. Oddly, the majority opinion observes that "McElroy’s conduct is really irrelevant, for the critical issue is whether a disciplinary action form was filled out by Horace for any disciplinary action taken against McElroy.” 281 Ill. App. 3d at 1043. The majority’s almost singular reliance on this "critical issue” of whether or not a form was filled out documenting disciplinary "steps” of which both parties were aware is, I believe, misplaced. The disciplinary action policy and procedures (DAPP) upon which the majority relies was not offered in evidence at the administrative hearing or before the trial court but is grafted onto the record by the majority’s order. In fairness to the majority, the record does disclose reference to DAPP and it is apparent that the hearing officer, trial judge and the parties were aware of its provisions. However, relying on this instrument, the majority concludes that the county’s failure to strictly adhere to its own regulations governing employee discipline resulted in a violation of McElroy’s procedural due process rights. Procedural due process in administrative proceedings does not require a proceeding in the nature of a judicial proceeding. Teleser v. Holzman, 31 Ill. 2d 332, 201 N.E.2d 370 (1964). A fair hearing before an administrative agency includes notice and the opportunity to be heard, the right to cross-examine witnesses, and impartial evidentiary rulings. Daly v. Pollution Control Board, 264 Ill. App. 3d 968, 970-71, 637 N.E.2d 1153 (1994). The record reveals that McElroy had access to his personnel file eight months prior to discharge, had an opportunity to view the complaints leveled against him and prepared a detailed response to each charge. At the time of discharge, the responses were being examined. The record further reveals that McElroy was provided ample process at the administrative hearing in this matter. He was notified well in advance of the hearing, he testified at that hearing, submitted documentary evidence and had the benefit of counsel who cross-examined Horace. Even McElroy’s responses to the challenged information in his personnel file were before the hearing officer. I fail to see how, as the majority opinion notes, the "administrative hearing was fundamentally and constitutionally flawed.” 281 Ill. App. 3d at 1044. The majority seems to base this observation, again, on the fact that the county may have violated its own regulations. See Cooper v. Department of Children & Family Services, 234 Ill. App. 3d 474, 486, 599 N.E.2d 537 (1992). However, contrary to the majority view, violation of internal regulations does not necessarily implicate procedural due process. Bowens v. N.C. Department of Human Resources, 710 F.2d 1015, 1019 (4th Cir. 1983) ("agency’s violation of its regulations is not unconstitutional unless the regulations are necessary to afford due process”). Moreover, as the facts of Cooper demonstrate, a violation of agency rules will not be found violative of procedural due process absent prejudice to the petitioner. The Cooper court found that the Department of Children and Family Services (DCFS) held its administrative hearing after the 30-day requirement imposed by section 9(a) of the Child Care Act of 1969 (Act) (Ill. Rev. Stat. 1989, ch. 23, par. 2219(a)). Cooper, 234 Ill. App. 3d at 481. Subsequent to this finding, the Cooper court held: "Since DCFS did not violate any of its own regulations, the Coopers were not denied due process. There is no evidence to show that they were in any way prejudiced by the delay in the setting of the hearing or by the fact that the hearing was held beyond the 30-day requirement.” Cooper, 234 Ill. App. 3d at 486. Because I do not believe that Horace’s failure to submit a form documenting her discussions with McElroy prejudiced him or affected his due process rights, I disagree with the majority’s finding of a constitutional violation and its conclusion that because of that finding "we need not review the actual decision of the hearing officer, that is, we need not review whether his findings of fact were contrary to the manifest weight of the evidence or whether they provided a • sufficient basis for the hearing officer’s conclusion.” 281 Ill. App. 3d at 1044. In addition to the procedural issues, this case is also about the conduct of McElroy. Accordingly, I would review both the conduct of McElroy and the factual findings and decision of the hearing officer. The decision of an administrative agency should be affirmed unless the findings and conclusions of the agency are found to be contrary to the manifest weight of the evidence. Central Illinois Public Service Co. v. Department of Revenue, 158 Ill. App. 3d 763, 767, 511 N.E.2d 222 (1987). A decision is contrary to the manifest weight of the evidence only when, after viewing the evidence in the light most favorable to the agency, the court determines that no rational trier of fact could have agreed with the agency’s decision. American Federation of State, County & Municipal Employees v. Illinois Educational Labor Relations Board, 197 Ill. App. 3d 521, 525, 554 N.E.2d 476 (1990). Because the record supports the hearing officer’s decision, I would reinstate the hearing officer’s decision and reverse the trial court.